 



EXHIBIT 10.31
AMENDMENT TO
AMERICAN EXPRESS
SENIOR EXECUTIVE SEVERANCE PLAN
     RESOLVED, that pursuant to Section 7.1 thereof, the American Express Senior
Executive Severance Plan (the “Plan”) is amended, effective as of January 22,
2007, as follows:

1.   Section 1.6 is hereby amended in its entirety to read as follows:

          1.6 “Change in Control” means the happening of any of the following:
     (a) Any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 25 percent or more of either
(i) the then outstanding common shares of the Company (the “Outstanding Company
Common Shares”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
such beneficial ownership shall not constitute a Change in Control if it occurs
as a result of any of the following acquisitions of securities: (A) any
acquisition directly from the Company; (B) any acquisition by the Company or any
corporation, partnership, trust or other entity controlled by the Company (a
“Subsidiary”); (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary; (D) any
acquisition by an underwriter temporarily holding Company securities pursuant to
an offering of such securities; (E) any acquisition by an individual, entity or
group that is permitted to, and actually does, report its beneficial ownership
on Schedule 13-G (or any successor schedule), provided that, if any such
individual, entity or group subsequently becomes required to or does report its
beneficial ownership on Schedule 13D (or any successor schedule), then, for
purposes of this subsection, such individual, entity or group shall be deemed to
have first acquired, on the first date on which such individual, entity or group
becomes required to or does so report, beneficial ownership of all of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
beneficially owned by it on such date; or (F) any acquisition by any corporation
pursuant to a reorganization, merger or consolidation if, following such
reorganization, merger or consolidation, the conditions described in clauses
(i), (ii) and (iii) of Section 1.6(c) are satisfied. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur solely because any
Person

 



--------------------------------------------------------------------------------



 



(the “Subject Person”) became the beneficial owner of 25 percent or more of the
Outstanding Company Common Shares or Outstanding Company Voting Securities as a
result of the acquisition of Outstanding Company Common Shares or Outstanding
Company Voting Securities by the Company which, by reducing the number of
Outstanding Company Common Shares or Outstanding Company Voting Securities,
increases the proportional number of shares beneficially owned by the Subject
Person; provided, that if a Change in Control would be deemed to have occurred
(but for the operation of this sentence) as a result of the acquisition of
Outstanding Company Common Shares or Outstanding Company Voting Securities by
the Company, and after such share acquisition by the Company, the Subject Person
becomes the beneficial owner of any additional Outstanding Company Common Shares
or Outstanding Company Voting Securities which increases the percentage of the
Outstanding Company Common Shares or Outstanding Company Voting Securities
beneficially owned by the Subject Person, then a Change in Control shall then be
deemed to have occurred; or
     (b) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board, including by reason of agreement intended to avoid or settle any
such actual or threatened contest or solicitation; or
     (c) The consummation of a reorganization, merger, statutory share exchange,
consolidation, or similar corporate transaction involving the Company or any of
its direct or indirect Subsidiaries (each a “Business Combination”), in each
case, unless, following such Business Combination, (i) the Outstanding Company
Common Shares and the Outstanding Company Voting Securities immediately prior to
such Business Combination, continue to represent (either by remaining
outstanding or being converted into voting securities of the resulting or
surviving entity or any parent thereof) more than 50 percent of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of

2



--------------------------------------------------------------------------------



 



the Company’s assets either directly or through one or more subsidiaries),
(ii) no Person (excluding the Company, any employee benefit plan (or related
trust) of the Company, a Subsidiary or such corporation resulting from such
Business Combination or any parent or subsidiary thereof, and any Person
beneficially owning, immediately prior to such Business Combination, directly or
indirectly, 25 percent or more of the Outstanding Company Common Shares or
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 25 percent or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination (or any parent thereof) or the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination (or any parent thereof) were members of the Incumbent Board
at the time of the execution of the initial agreement or action of the Board
providing for such Business Combination; or
     (d) The consummation of the sale, lease, exchange or other disposition of
all or substantially all of the assets of the Company, unless such assets have
been sold, leased, exchanged or disposed of to a corporation with respect to
which following such sale, lease, exchange or other disposition (i) more than
50 percent of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation (or any parent thereof) entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Shares
and Outstanding Company Voting Securities immediately prior to such sale, lease,
exchange or other disposition in substantially the same proportions as their
ownership immediately prior to such sale, lease, exchange or other disposition
of such Outstanding Company Common Shares and Outstanding Company Voting Shares,
as the case may be, (ii) no Person (excluding the Company and any employee
benefit plan (or related trust)) of the Company or a Subsidiary or of such
corporation or a subsidiary thereof and any Person beneficially owning,
immediately prior to such sale, lease, exchange or other disposition, directly
or indirectly, 25 percent or more of the Outstanding Company Common Shares or
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 25 percent or more of respectively, the then outstanding
shares of common stock of such corporation (or any parent thereof) and the
combined voting power of the then outstanding voting securities of such
corporation (or any parent thereof) entitled to vote generally in the election
of directors and (iii) at least a majority of the

3



--------------------------------------------------------------------------------



 



members of the board of directors of such corporation (or any parent thereof)
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale, lease, exchange or
other disposition of assets of the Company; or
     (e) Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

2.   Section 3.6 is hereby deleted in its entirety.   3.   The last sentence of
Section 7.1 of the Plan is hereby amended to read as follows:

The foregoing sentence to the contrary notwithstanding, for a period of two
years and one day after the date of an occurrence of a Change in Control,
neither the Board of Directors nor the Committee may terminate this Plan or
amend this Plan in a manner that is detrimental to the rights of any participant
of the Plan without his or her written consent.

4